DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 12 should read in part “at [[the]] a control unit”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “remote start module” in claims 7-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Reference to Claims 7-10
The specification fails to provide corresponding structure for the limitation “remote start module” which have been interpreted under 112(f). Thus the “remote start module” is not described in the specification in a such a way as to reasonably convey to one of ordinary skill in the relevant art that the inventor or joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Reference to Claims 7-10
The claim elements “remote start module" in claims 7-10 are limitations that invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata et al. (US 6,218,643).
In Reference to Claim 1
(See Iwata, Figures 1, 11 & 12)
Iwata et al. (Iwata) discloses:
	An exhaust gas aftertreatment system for treating exhaust gas from an internal combustion engine (See Iwata, Column 6, Lines 33-41 & Lines 60-66), the exhaust gas aftertreatment system comprises: 
an exhaust gas catalyst including an exhaust gas catalysis portion and a heating element (3), wherein the heating element is configured to heat the exhaust gas catalysis portion (See Iwata, Column 6, Lines 33-41 & Lines 60-66); 
a voltage source (101A,102) which supplies the heating element (3) with electric power for heating the heating element (3) (See Iwata, Column 12, Lines 7-27); 
a DC to DC (307) converter configured to control an electric power supply from the voltage source (101A,102) to the heating element (3) (See Iwata, Column 12, Lines 7-27); and 
a control unit (6C) in communication with the DC to DC converter and configured to control the DC to DC converter (307) based on a required electric power to heat the exhaust gas catalysis portion. (See Iwata, Column 6, Lines 33-41 & Lines 60-66 and Column 12, Lines 7 - Column 13, Line 12).
The Examiner notes that Iwata discloses that the embodiment of figure 12 is a modified version of at least the embodiments of figures 1 and 11 with substantially similar control, therefore control elements of the embodiments of figures 1 and 11 are referenced in the rejection above.

In Reference to Claim 4
(See Iwata, Figures 1, 11 & 12)
Iwata discloses:
	wherein the DC to DC converter (307) is configured to control the electric power supply from the voltage source (101A,102) to the heating element (3) during ramp-up and/or ramp-down process of the electric power supply from the voltage source (101A,102) to the heating element (3) (See Iwata, Column 12, Lines 7 - Column 13, Line 12), and
	The Examiner notes that the ramp-up/ramp-down process is the process of supplying power or reducing power, part of this process includes supply of amplified power from the DC-to-DC converter to the second battery for supply to the heating element. 
wherein the exhaust gas aftertreatment system comprises a main switching element (5) which is configured to control the electric power supply from the voltage source (101A,102) to the heating element (3) after the ramp-up process and/or before the ramp-down process (See Iwata, Column 6, Lines 33-41), and 
wherein the control unit (6C) is configured to control the DC to DC converter (307) and the main switching element (5) based on the required electric power to heat the exhaust gas catalysis portion. (See Iwata, Column 6, Line 55 – Column 7, Line 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 6,218,643) in view of Slottskog et al. (US 2019/0118794).
In Reference to Claim 5
Iwata discloses the claimed invention except:
	Wherein the voltage source supplies the exhaust gas aftertreatment system with an electric voltage of at least 36 volts. 
	Slottskog et al. (Slott) discloses a vehicle battery control systems. (See Slott, Abstract). Slott discloses utilizing a voltage source with at least 36 volts. (See Slott, Paragraph [0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a voltage source of at least 48 volts as taught by Slott as both references are directed towards vehicle battery control systems. One of ordinary skill in the art would have recognized that batteries of at least 48 volts would allow for powering of a hybrid engine system as well as control of the exhaust gas heater reducing overall emissions and fuel consumption of the vehicle. (See Slott, Paragraph [0003]).

In Reference to Claim 6
The Iwata-Slott combination discloses:
	Wherein the electric voltage is 48 volts. (See Slott, Paragraph [0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a voltage source of at least 48 volts as taught by Slott as both references are directed towards vehicle battery control systems. One of ordinary skill in the art would have recognized that batteries of at least 48 volts would allow for powering of a hybrid engine system as well as control of the exhaust gas heater reducing overall emissions and fuel consumption of the vehicle. (See Slott, Paragraph [0003]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 6,218,643) in view of Renken (US 2008/0247204).
In Reference to Claim 2
Iwata et al. discloses the claimed invention except:
	Wherein the dc to dc converter is a buck converter. 
	Renken discloses a vehicle battery electrical control system. (See Renken, Abstract). Renken discloses a dc to dc converter may be a multi-phase buck converter. (See Renken, Paragraphs [0008] & [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a buck converter as taught by Renken, as both references are directed towards vehicle battery electrical control systems. One of ordinary skill in the art would have recognized that a multi-phase buck converter would be a simple substitution of one known dc to dc converter for another dc to dc converter that would yield the predictable results of efficiently increasing or reducing voltage of the system. Additionally, a multi-phase buck converter allows for dynamically and quickly setting voltage with a high degree of quality. (See Renken, Paragraph [0008]).

In Reference to Claim 3
The Iwata-Renken combination discloses:
	Wherein the DC to DC converter is a multi-phase buck converter. (See Renken, Paragraphs [0008] & [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a buck converter as taught by Renken, as both references are directed towards vehicle battery electrical control systems. One of ordinary skill in the art would have recognized that a multi-phase buck converter would be a simple substitution of one known dc to dc converter for another dc to dc converter that would yield the predictable results of efficiently increasing or reducing voltage of the system. Additionally, a multi-phase buck converter allows for dynamically and quickly setting voltage with a high degree of quality. (See Renken, Paragraph [0008]).

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 6,218,643) in view of Roos et al. (US 2010/0212981).
In Reference to Claim 7 (As Best Understood) 
(See Iwata, Figures 1, 11 & 12)
Iwata discloses:
	A method for controlling an exhaust gas aftertreatment system of an internal combustion engine (See Iwata, Column 6, Lines 33-41 & Lines 60-66), the exhaust gas aftertreatment system comprises an exhaust gas catalyst having an exhaust gas catalysis portion and a heating element (See Iwata, Column 6, Lines 33-41 & Lines 60-66), the exhaust gas aftertreatment system includes a voltage source (101A,102), wherein the voltage source (101A,102) supplies the heating element (3) with electric power for heating the heating element (3), a DC to DC converter (307) and a main switching element (5), wherein the DC to DC converter (307) and a main switching element (5) are configured to control an electric power supply from the voltage source (101A,102) to the heating element (3), wherein the method comprises: 
controlling, at the control unit (6C) in communication with the DC to DC converter, the DC to DC converter (307) to control a ramp-up process of an electric power supply from the voltage source (101A,102) to the heating element (3) based on the signal (See Iwata, Column 12, Lines 7 - Column 13, Line 12);
	The Examiner notes that the ramp-up/ramp-down process is the process of supplying power or reducing power, part of this process includes supply of amplified power from the DC-to-DC converter to the second battery for supply to the heating element.; 
controlling, at the control unit (6C), the main switching element (5) to control the electric power supply from the voltage source (101A,102) to the heating element (3) after the ramp-up process and/or before a ramp-down process based on the signal (See Iwata, Column 6, Lines 33-41); and 
controlling, at the control unit (6C), the DC to DC converter (307) to control the ramp-down process of the electric power supply from the voltage source (101A,102) to the heating element (3) based on the signal. (See Iwata, Column 6, Line 55 – Column 7, Line 9).
The Examiner notes that Iwata discloses that the embodiment of figure 12 is a modified version of at least the embodiments of figures 1 and 11 with substantially similar control, therefore control elements of the embodiments of figures 1 and 11 are referenced in the rejection above.
Iwata discloses the claimed invention except:
providing a signal, from a remote start module, the signal determining if the exhaust gas catalysis portion is to be heated by the heating element or not. 
	Roos et al. (Roos) discloses a catalyst heating control system. (See Roos, Abstract). Roos discloses providing a signal, from a remote start module, the signal determining if the exhaust gas catalysis portion is to be heated by the heating element or not. (See Roos, Figure 3, Paragraphs [0042] & [0047]-[0048]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a remote start module control to the device of Iwata, as both references are directed towards catalyst heating control systems. One of ordinary skill in the art would have recognized that the device of Roos would have allowed for optimal pre-heating and heating control after engine startup to ensure activation of the catalyst and reduction of emissions. (See Roos, Paragraphs [0005]-[0006]).

In Reference to Claim 10 (As Best Understood) 
(See Iwata, Figures 1, 11 & 12)
The Iwata-Roos combination discloses:
	A device for controlling an exhaust gas aftertreatment system of an internal combustion engine, where the device comprises a control unit (5) (See Iwata, Column 6, Lines 33-54), which is configured to perform the method according to claim 7. (See Claim 7 rejection above).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 6,218,643) in view of Roos et al. (US 2010/0212981), further in view of Renken (US 2008/0247204).
In Reference to Claim 8 (As Best Understood) 
Iwata et al. discloses the claimed invention except:
	Wherein the dc to dc converter is a buck converter. 
	Renken discloses a vehicle battery electrical control system. (See Renken, Abstract). Renken discloses a dc to dc converter may be a multi-phase buck converter. (See Renken, Paragraphs [0008] & [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a buck converter as taught by Renken, as both references are directed towards vehicle battery electrical control systems. One of ordinary skill in the art would have recognized that a multi-phase buck converter would be a simple substitution of one known dc to dc converter for another dc to dc converter that would yield the predictable results of efficiently increasing or reducing voltage of the system. Additionally, a multi-phase buck converter allows for dynamically and quickly setting voltage with a high degree of quality. (See Renken, Paragraph [0008]).

In Reference to Claim 9 (As Best Understood) 
The Iwata-Renken combination discloses:
	Wherein the DC to DC converter is a multi-phase buck converter. (See Renken, Paragraphs [0008] & [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a buck converter as taught by Renken, as both references are directed towards vehicle battery electrical control systems. One of ordinary skill in the art would have recognized that a multi-phase buck converter would be a simple substitution of one known dc to dc converter for another dc to dc converter that would yield the predictable results of efficiently increasing or reducing voltage of the system. Additionally, a multi-phase buck converter allows for dynamically and quickly setting voltage with a high degree of quality. (See Renken, Paragraph [0008]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference or embodiment applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746